 


110 HR 3715 IH: Rural Commuters Relief Act of 2007
U.S. House of Representatives
2007-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3715 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2007 
Mr. Space (for himself and Mrs. Gillibrand) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow long-distance rural commuters a deduction during periods when the local price of gasoline exceeds $3 per gallon. 
 
 
1.Short titleThis Act may be cited as the Rural Commuters Relief Act of 2007. 
2.FindingsThe Congress hereby finds: 
(1)In 2007, the price of gasoline has risen to record levels in many areas of the United States. 
(2)Rising gas prices present significant challenges to commuters dependent on cars or other automobiles for transportation to and from their places of employment. 
(3)Residents of rural areas are particularly affected by increasing gasoline prices given their limited access to public transportation and longer distances between homes and places of employment. 
(4)The health of economies in many rural areas is particularly susceptible to harm from the increasing price of gasoline. 
(5)The documented incidence of poverty is higher outside of metropolitan areas than within such areas. 
3.Deduction for long-distance rural commuters during periods of high gasoline prices 
(a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.High gasoline expenses for long-distance rural commuters 
(a)Allowance of deductionIn the case of an eligible individual, there shall be allowed as a deduction the sum of the amounts determined under subsection (b) for each high gasoline price month during the taxable year. 
(b)Amount of credit 
(1)In generalThe amount of credit determined under this subsection for each high gasoline price month is $100. 
(2)Increased credit for carpoolingThe amount of credit determined under paragraph (1) for each high gasoline price month shall be increased by $100 if the eligible individual car pools an average of 4 days per week during the 3-month period ending with such month. 
(3)Car poolAn individual car pools on any trip if at least one other individual is in the highway motor vehicle during substantially all of the trip in connection with the employment of such other individual.  
(c)Eligible individualFor purposes of this section— 
(1)In generalThe term eligible individual means, with respect to any month, any individual if— 
(A)throughout such month, the distance between the individual’s principal place of abode and primary place of employment is more than 30 miles, 
(B)on at least 4 days during each week of such month, such individual commutes between such place of abode and place of employment using a highway motor vehicle— 
(i)which is fueled gasoline or diesel fuel, and 
(ii)which is registered to such individual or to another individual as part of a car pooling arrangement between such individuals, 
(C)both such places are in rural areas, and 
(D)the family income of the family which includes the taxpayer does not exceed the median family income for the United States.  
(2)Rural areaThe term rural area means any nonmetropolitan area (as determined by the Office of Management and Budget for census purposes) with a population of not more than 30,000. 
(d)High gasoline price monthFor purposes of this section— 
(1)In generalThe term high gasoline price month means any calendar month during which the average weekly retail price of regular grade gasoline (inclusive of taxes) for applicable PAD District is at least $3 per gallon. 
(2)Applicable pad districtFor purposes of paragraph (1), the applicable PAD district is the Petroleum Administration for Defense District which includes most of the distance between the individual’s principal place of abode and primary place of employment.  
(e)Separate application to individuals filing joint returnsThis section shall be applied separately to individuals filing a joint return.. 
(b)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting after paragraph (21) the following new paragraph: 
 
(22)High gasoline expenses for long-distance rural commutersThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 224 as inserting the following new items: 

 
Sec.224. High gasoline expenses for long-distance rural commuters. 
Sec. 225. Cross reference..  
(d)Effective dateThe amendments made by this section shall apply to calendar months beginning after the date of the enactment of this Act and to taxable years ending after such date. 
 
